Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 30, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Nos. 16/368,199 and 16/857,502 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The Examiner has considered the Applicant's comments regarding the provisional double patenting rejection in the office action mailed on February16, 2021. 
Since the provisional nonstatutory double patenting rejection is the only rejection remaining in the current application, and has the earliest effective U.S. filing date compared to the reference applications, the Examiner has withdrawn the rejections in the instant application.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claim 1, when compared and contrasted with the prior art.
inter alia, a magnetic tape comprising: a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent, wherein the magnetic layer has a timing-based servo pattern, wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less, and wherein a difference Safter - Sbefore between a spacing Safter measured on a surface of the magnetic layer by an optical interferometry after methyl-ethyl-ketone cleaning and a spacing Sbefore measured on the surface of the magnetic layer by an optical interferometry before methyl-ethyl-ketone cleaning is greater than 0 nm and 15.0 nm or less.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a magnetic tape, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claim 1.

Moreover, since claims 2-17 depend from and further limit the allowable subject matter of independent claim 1, they too are considered allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/William J Klimowicz/
Primary Examiner, Art Unit 2688